In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 10-223V
                                       Filed: July 3, 2013

*************************************
SUSAN WILLIAMSEN,                            *         NOT TO BE PUBLISHED
                                             *
              Petitioner,                    *         Special Master Zane
                                             *
       v.                                    *         Stipulation; tetanus-diptheria (“Td”)
                                             *         vaccine; systemic lupus erythematosus
SECRETARY OF HEALTH                          *         (“SLE”)
AND HUMAN SERVICES,                          *
                                             *
                      Respondent.            *
                                             *
*************************************
Anne Toale, Maglio, Christopher, and Toale, Sarasota, FL, for Petitioner
Lisa Watts, United States Dep’t of Justice, Washington, DC, for Respondent

                                 UNPUBLISHED DECISION 1

        On July 3, 2013, the parties in the above-captioned case filed a Stipulation memorializing
their agreement as to the appropriate amount of compensation in this case. Petitioner alleged that
she suffered from systemic lupus erythematosus (“SLE”) as a consequence of her receipt of the
tetanus-diptheria (“Td”) vaccine, which is a vaccine contained in the Vaccine Injury Table, 42
C.F.R § 100.3(a), and which she received on or about April 21, 2009. Petitioner alleges that she
experienced the residual effects of this injury for more than six months. Petitioner also

1
  Because this decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, § 205, 44 U.S.C. § 3501 (2006).
The decisions of the special master will be made available to the public with the exception of
those portions that contain trade secret or commercial or financial information that is privileged
and confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. As provided by Vaccine Rule 18(b), each party has 14 days to
file a motion requesting the redaction from this decision of any such alleged material. In the
absence of a timely request, which includes a proposed redacted decision, the entire document
will be made publicly available. If the special master, upon review of a timely filed motion to
redact, agrees that the identified material fits within the categories listed above, the special
master shall redact such material from the decision made available to the public. 42 U.S.C. §
300aa-12(d)(4); Vaccine Rule 18(b).



                                                1
represents that there have been no prior awards or settlement of a civil action for these damages.
Petitioner seeks compensation related to her injuries pursuant to the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10 to 34.

        Respondent denies that the Td vaccine caused Petitioner’s SLE or any other injury and
denies that Petitioner’s current disabilities are sequelae of her alleged vaccine-related injury.
Nonetheless, the parties have agreed informally to resolve this matter. Stipulation, Appendix A
hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

               a) a lump sum of $230,000.00, representing compensation for the
               reimbursement of a State of California Medicaid lien, payable jointly to
               petitioner and Department of Health Care Services, Personal Injury Unit/MS
               4720, P.O. Box 997421, Sacramento, CA 95899-7421. Petitioner agrees to
               endorse this check to the Department of Health Care Services, Personal
               Injury Unit; and

               b) a lump sum of $770,000.00 in the form of a check payable to Petitioner.
               This amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                 2